UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 10-K x ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGACT OF 1934 For the fiscal year ended May 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-53176 NOVORI INC. (Exact name of registrant as specified in its charter) Delaware 47 - 0948014 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) of Organization) 5550 152nd Street, Suite 206, Surrey, British Columbia, Canada V3S 5J9 (Address of principal executive offices) (ZIP Code) (778) 571 0880 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at November 30, 2007 (computed by reference to the latest price at which the common equity was sold on the last business day of the issuer’s second fiscal quarter; $0.49): Number of common shares outstanding at October
